— Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 1, 1990, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant admitted that he received the decision of the Administrative Law Judge denying his claim for benefits within a few days of the date of the decision (July 27, 1990). He did not appeal that decision until September 17, 1990, well after the expiration of the 20-day time limitation for filing *987such appeals (Labor Law § 621 [1]). The only excuse he offered was that he never read the back of the decision which set forth the 20-day time period. The Unemployment Insurance Appeal Board was free to reject claimant’s assertion that he was misled by the Administrative Law Judge in regard to his right to appeal. Accordingly, the decision by the Board that claimant’s appeal was untimely must be upheld (see, Matter of Chapman [Roberts], 138 AD2d 866). Claimant’s remaining contentions have been considered and rejected as lacking in merit.
Mahoney, P. J., Weiss, Levine and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.